Citation Nr: 1242090	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-31 636 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUE

Entitlement to payment of, or reimbursement for, the cost of unauthorized medical expenses incurred from December 1 to 3, 2009, at Memorial Hospital at Gulfport.



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to February 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 determination by a Department of Veterans Affairs (VA) Medical Center (MC), which denied the claim.  The appellant is the private hospital that provided treatment to the Veteran.  A notice of disagreement was received in May 2010, a statement of the case was issued in July 2010, and a substantive appeal was received in August 2010.


FINDINGS OF FACT

1.  The Veteran incurred private medical expenses for treatment at the emergency department of Memorial Hospital at Gulfport on December 1, 2009; he was admitted for treatment and discharged on December 3, 2009.

2.  VA payment or reimbursement of the cost of the private medical care provided on December 1 to 3, 2009 at Memorial Hospital at Gulfport was not authorized prior to the Veteran receiving that care.

3.  VA medical facilities were feasibly available to furnish the medical services provided at Memorial Hospital at Gulfport, and an attempt to use VA medical services would not have been unreasonable, unsound, unwise, or impracticable.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on December 1 to 3, 2009, at Memorial Hospital at Gulfport have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim by a letter marked "date signed 1/27/10".  It is unclear whether this letter was provided to the hospital which actually perfected the appeal.  Nevertheless, a letter which were mailed to the hospital in February 2010 (reprinted for the file in October 2010) fully explained the criteria for payment of private medical expenses.  Subsequently, the claim was readjudicated in the Statement of the Case.  The appellant had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes the December 2009 private treatment records, a January 2010 clinical tracking record, and a July 2010 clinical review.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal.

Legal Criteria, Factual Background, and Analysis

The appellant is seeking payment of private medical expenses that were incurred when the Veteran sought treatment at the emergency room of Memorial Hospital at Gulfport on December 1, 2009.  He was admitted for treatment of a spinal abscess and discharged on December 3, 2009.

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.  The appellant has never claimed that there was any prior authorization from VA for medical treatment at Memorial Hospital at Gulfport, and there is no evidence in the record of such authorization.  It is not in dispute that the private medical treatment at issue was not authorized in advance by VA.

VA can reimburse medical expenses incurred at a non-VA facility, without prior authorization, if care was rendered to a veteran for a service-connected disability, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, provided that: care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health and VA or federal facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  The record shows that the Veteran is service-connected for status post arthroscopic surgery of the right knee with contusion, rated 10 percent, effective October 22, 2009.  It is neither alleged nor shown by the record that the care rendered to the Veteran on December 1 to 3, 2009 at Memorial Hospital at Gulfport was for his service-connected knee disorder, or in the alternative, for a nonservice-connected disability associated with and held to be aggravating a service-connected disability.  Likewise, the Veteran did not have a total disability permanent in nature from a service-connected disability.  In light of the foregoing, the Veteran does not meet a threshold requirement of 38 U.S.C.A. § 1728 and reimbursement under that statute is not warranted.

The appellant may also be considered for reimbursement under the Veterans Millennium Healthcare and Benefits Act.  See 38 U.S.C.A. § 1725.  To be eligible for reimbursement under 38 U.S.C.A. § 1725, the claimant has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002.

The VAMC determination and statement of the case associated with the claims file reflect that the claim for reimbursement has been denied on the basis of VA findings that requirement (c) of 38 C.F.R. § 17.1002 was not met.  The Board's focus is therefore directed to this particular regulatory provision.  

The Court of Appeals for Veterans Claims (Court) has held that both medical and lay evidence may be considered in a prudent layperson's evaluation for determining what constitutes a "medical emergency".  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Court noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66.

A December 3, 2009 discharge summary notes that the Veteran had recently been hospitalized for complaints of severe back pain; he was found to have osteomyelitis of the lumbosacral spine and also found to have an epidural abscess which was drained.  He was set up to receive intravenous Tygacil and Avelox in the CHF clinic.  The Veteran stated that the clinic was closed over the Thanksgiving holiday and he did not know where to go to receive his antibiotics.  He presented to the emergency room complaining of fever and chills that he had begun experiencing over the weekend, as well as increased weakness in his lower extremities and intense low back pain.  He was seen in the emergency room and found to have normal ESR and C-reactive protein, yet it was felt that he was at risk for increasing size of his epidural abscess and he was therefore admitted for further evaluation and treatment.

Based upon review of the record, the Board must conclude that payment or reimbursement for the medical expenses incurred on December 1 to 3, 2009 at Memorial Hospital at Gulfport is not warranted.  The Board notes the July 2010 findings of the Biloxi VAMC clinician that the Veteran was non-emergent, stable, and he could have been seen at the nearby Biloxi VAMC which was minutes away and has a full service emergency room open 24 hours a day, 7 days a week.  

The Board acknowledges the statements of hospital representative "B.F.", who indicated that the Veteran received hyperbaric treatment, which is not available at the local VAMC, and he also received intravenous antibiotics.  However, the Board finds that these statements are outweighed by the objective medical evidence of record.  There is no indication that the Veteran specifically sought hyperbaric treatment and thus could not be properly treated at the VAMC; indeed, there is no indication that the Veteran contacted or sought treatment at the VAMC at all, instead seeking treatment at the emergency room at Memorial Hospital at Gulfport.  Moreover, there is no evidence that hyperbaric treatment was the only suitable type of treatment for the Veteran's medical disorder.  Therefore, this argument is not convincing. 

The Board finds that that the Veteran's presenting complaints of fever, chills, increased weakness in the lower extremities and intense low back pain do not represent a medical emergency for which delay of treatment would have been hazardous to life or health.  The VA clinician indicated that this was non-emergent.  The reports and clinical findings are contrary to the appellant's accounts associated with the claim and significantly reduce the probative value of statements and reasonable beliefs regarding whether the visit was due to a medically emergent situation.  

In light of the above, the medical evidence of record does not support a finding that a medical emergency existed of such nature that delay would have been hazardous to life or health.  In turn, given that the situation was not a medical emergency, a VA facility only minutes away was feasibly available for treatment.  This finding is also supported by the fact that the Veteran had been previously seen at the Biloxi VAMC for both inpatient treatment (in August 2009) and outpatient treatment throughout that same year. There is no reason to believe that an attempt to use VA medical services would not have been unreasonable, unsound, unwise, or impracticable.

In summary, as a VA medical facility was available on December 1 to 3, 2009, the Board finds that the requirements of 38 U.S.C.A. § 1728 for payment or reimbursement for unauthorized medical treatment the Veteran received at Memorial Hospital at Gulfport on those dates are not met.  In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Payment of or reimbursement for the cost of unauthorized medical expenses incurred on December 1 to 3, 2009, at Memorial Hospital at Gulfport is not warranted.  The appeal is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


